DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered. Claims 1 and 13 have been amended. Claims 1-19 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 102
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 7-11, 13-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elwell et al., (US 2018/0142879 A1), hereinafter refer to as Elwell.

    PNG
    media_image1.png
    474
    775
    media_image1.png
    Greyscale

          As to Claim 1, Elwell discloses a lighting system, comprising: 
a lighting module including a heat sink (the portion comprising 30 and 32, as shown in fig.6);
a first LED element (lower side of 18, section 0029, as shown in fig.6) directly mounted on the heat sink (18 is mounted on the surface of the heat sink, as shown in fig.6), the first LED element, being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a low beam pattern (section 0024);
a second LED element (the upper 18, as shown in fig.6) directly mounted on the heat sink (mounted on the other surface of the heat sink, as shown in fig.6), the second LED 
a driver circuit (30, section 0026, fig.6) electrically connected to the first LED element and the second LED element to selectively supply electrical power for operation thereof by (the LEDs in upper and lower can be controlled to give out different intensity, section 0029); 
in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
          As to Claim 2, the lighting system according to claim 1, Elwell further discloses wherein in the high power state the first LED element is operated at a higher electrical power than in the dimmed state (50% of power vs. 100% of power, section 0029).  
          As to Claim 7, the lighting system according to claim 1, Elwell further discloses wherein: the heat sink comprises a body portion (the whole piece as shown 32, as shown in fig.6) and a protrusion portion protruding from the body portion (the upper and lower surface of 32 as shown as 30 in fig.6), and at least one of the first LED element and the second LED element are mounted on the protrusion portion (LEDs 18 are both on 30, as shown in fig.6). 
          As to Claim 8, the lighting system according to claim 7, Elwell further discloses wherein the first LED element and second LED element are mounted on opposite sides of the protrusion portion (as shown in fig.6, the LEDs 18 are arranged side by side).  
          As to Claim 9, the lighting system according to claim 8, Elwell further discloses wherein the first LED element is arranged directly opposite to the second LED element (as shown in fig.6, the LEDs 18 are arranged side by side).  
          As to Claim 10, the lighting system according to claim 7, Elwell further discloses wherein the protrusion portion of the heat sink is formed in one piece with the body portion (as shown in fig.6).  
          As to Claim 11, the lighting system according to claim 7, Elwell further discloses the system further comprising a headlight assembly including an optical system, the lighting module being exchangeably mounted to the head light assembly (the structure 10 can be adapted for an automobile headlight, the headlight includes optical system, section 0023).  
          As to Claim 13, Elwell discloses a vehicle headlight (section 0023, line 3), comprising: 
a lighting system including:
a lighting module including a heat sink (the portion comprising two 30 and 32, as shown in fig.6), 
a first LED element (lower side of 18, section 0029, as shown in fig.6) directly mounted on the heat sink (as shown in fig.6), the first LED element, being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a low beam pattern (section 0024),
a second LED element (the upper 18, as shown in fig.6) directly mounted on the heat sink (as shown in fig.6), the second LED element being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a high 
in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
          As to Claim 14, Suzuki discloses a method of operating a first LED element (lower side of 18, section 0029, as shown in fig.6) and a second LED element (the upper 18, as shown in fig.6) of a lighting module (as shown in fig.2), the first LED element and the second LED element being mounted on a heat sink (32, section 0026, line 4, as shown in fig.6), the method comprising: 
in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
          As to Claims 15, 17 and 18, Elwell further discloses wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029).
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Elwell, as applied to claim 1 above, and further in view of Suzuki, (US 2013/0201710 A1), hereinafter refer to as Suzuki.
         Regarding claim 3, Elwell discloses a lighting system comprising a driver circuit as shown above. But Elwell fails to specifically disclose wherein the driver circuit is configured to operate the first LED element in the dimmed state with pulse width modulation (section 0088), such that the electrical operating power of the first LED element in the dimmed state is less than the electrical operating power of the first LED element in the high power state as claimed. However Suzuki teaches of a lighting system (as shown in fig.3) comprising a driver circuit (90, fig.3) wherein the driver circuit is configured to operate the first LED element in the dimmed state with pulse width modulation (section 0088), such that the electrical operating power of the first LED element in the dimmed state is less than the electrical operating power of the first LED element in the high power state (the luminous intensity gradually decreases, section 0088) in purpose of gradually decreasing and increasing a duty ratio of an ON pulse width or a duty ratio of an OFF pulse width (section 0088). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the .
7.        Claims 4, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elwell.
           Regarding claims 4, 16 and 19, Elwell discloses a lighting system comprising LED elements as shown above. But Elwell fails to specifically disclose wherein the first LED element comprises a plurality of LEDs, wherein the driver circuit is configured to operate at least one of a first number of the plurality of LEDs in the first mode and a second number of the plurality of LEDs in the second mode, the first number of the plurality of LEDs is higher than the second number of the plurality of LEDs as claimed. However Elwell teaches of a lighting system comprising LED elements as shown above wherein the LEDs can be any number (section 0024) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Elwell’s LED to have plural number of LEDs and Elwell’s driver circuit to drive the LED in different mode to get the desired effect because Elwell provides the motivation that it might be beneficially for the invention (section 0024).
         Regarding claim 12, the lighting system according to claim 11, Elwell discloses a lighting system can be adapted to an automobile headlight (section 0023) as shown above. But Elwell fails to specifically disclose wherein the optical system includes a .
8.      Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elwell, and further in view of Ferrier, (US 2013/0207559 A1), hereinafter refer to as Ferrier.

    PNG
    media_image2.png
    689
    531
    media_image2.png
    Greyscale

           Regarding claims 5 and 6, Elwell discloses a lighting system comprising a first LED element and a second LED element as shown above. But Elwell fails to specifically 
                                                   Note
9.        According to the publication of the current application, “The heat sink may be made in one piece, or may be comprised several pieces joined together (section 0018)”. So in this rejection, “the several pieces joined together” has been used to meet the limitation of “heat sink”.
Response to Arguments
10.       Applicant's arguments have been fully considered but they are moot in view of the new ground of rejections. Please see above for more details.
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844